Citation Nr: 0945336	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-16 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of coronary artery disease, atrial 
fibrillation, mitral regurgitation, coronary artery bypass 
graft with valve repair, currently rated as 30 percent 
disabling.

2.  Evaluation of bilateral heel spurs with heel calluses, 
rated as zero percent disabling prior to January 9, 2008

3.  Evaluation of bilateral heel spurs with heel calluses, 
currently rated as 10 percent disabling.

4.  Evaluation of Hodgkin's lymphoma, currently rated as zero 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 until July 
2006.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.


FINDINGS OF FACT

1.  Coronary artery disease, atrial fibrillation, mitral 
regurgitation, coronary artery bypass graft with valve repair 
has been productive of an ejection fraction of 55, METs of 
5.50, angina, shortness of breath, dizziness, syncope and 
fatigue.

2.  Bilateral heel spurs with heel calluses has been 
productive of pain on walking or standing, no malunion of the 
os calcis or astralgus, no pes planus, no pes cavus, no 
hammer toe, no Morton's Metatarsalgia, no hallux valgus or 
hallux rigidus, and no limitation of motion.

3.  Hodgkin's Lymphoma has been productive of minimal 
granulomatous scarring with no associated symptomatology and 
no evidence of disease recurrence.


CONCLUSIONS OF LAW

1.  Coronary artery disease, atrial fibrillation, mitral 
regurgitation, coronary artery bypass graft with valve repair 
is 30 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 ); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 
4.104, Diagnostic Code 7017-7005 (2008).

2.  Prior to January 9, 2008, bilateral heel spurs with heel 
calluses were each 10 percent disabling.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.71, 4.71a, Diagnostic Code 5015 
(2008).

3. Left heel spurs with heel calluses are 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71, 
4.71a, Diagnostic Code 5015 (2008).

4.Right heel spurs with heel calluses are 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71, 
4.71a, Diagnostic Code 5015 (2008).

5.  Hodgkin's lymphoma is zero percent disabling.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.117, 
Diagnostic Code 7709 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims arises from appeal of the initial 
evaluations following grants of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of his claims.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records have been obtained 
as have records treatment at VA and Army facilities.  
Furthermore, the Veteran was afforded VA examinations in 
January 2008 and April 2009 in which the examiners took down 
the Veteran's history, conducted physical examinations of 
Veteran, laid foundations for the conclusions reached, and 
came to conclusions based on their examinations that were 
consistent with the record.  The examinations are found to be 
adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case.  
No further assistance to the appellant with the development 
of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings Generally

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

1.  Coronary Artery Disease

At the outset, the Board notes that the Veteran's claim of 
entitlement to a higher rating for coronary artery disease, 
atrial fibrillation, mitral regurgitation, coronary artery 
bypass graft with valve repair is an appeal from the initial 
assignment of a disability rating in October 2006.  As such, 
the claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the 
disability has not significantly changed and a uniform 
evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for coronary artery disease and granted an 
evaluation of 30 percent effective August 1, 2006.  The 
Veteran's coronary artery disease is rated under 38 C.F.R. § 
4.104, Diagnostic Codes (DC or Code) 7017-7005.  The 
assignment of a dual rating code reflects that the RO 
determined the most closely analogous diagnostic code for the 
Veteran's disease to be DC 7005, for "arteriosclerotic heard 
disease."  Nevertheless, in evaluating the ultimate merit of 
this claim, the Board will consider the Veteran's disability 
under DC 7017, "coronary bypass surgery," and all other 
potentially applicable diagnostic codes.

Under both 38 C.F.R. § 4.104, DC 7017 and DC 7005, a 30 
percent rating is warranted when a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; when there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. Id.  

A 60 percent rating is warranted for more than one episode of 
acute congestive heart failure in the past year, or; when a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; when there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent. Id.

Finally, a 100 percent rating is warranted for chronic 
congestive heart failure, or workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Id.

In March 2006, the Veteran underwent an examination prior to 
separation.  At that time he was said to have been suffering 
from coronary artery disease for one year.  He experienced 
angina, shortness of breath, dizziness and fatigue.  These 
symptoms were constant, however he did not suffer from 
congestive heart failure as a result of his disease.  A chest 
x-ray showed median sternotomy and apparent prosthetic valve 
with normal heart size and the vessels.  It also revealed a 
right subclavian catheter in the superior vena cava.  An echo 
cardiogram showed mild mitral regurgitation, mitral annular 
calcification, ejection fraction of 55 and an estimated METs 
of 7, based on his ejection fraction and reported history.

The Veteran reported, during a January 2008 VA examination, 
that he had experienced angina, shortness of breath, 
dizziness, syncope attacks and fatigue.  The symptoms 
included tightness in the chest, shortness of breath with 
activity, frequent fatigue, dizziness and blackouts.  These 
symptoms occurred intermittently.  He had no history of 
rheumatic heart disease.  All symptoms were responsive to 
therapy or treatment.  His exercise capacity was described as 
good with 5.50 METs achieved on level walking and stair 
climbing.

In a March 2007 statement, the Veteran indicated that in the 
past year he had experienced four incapacitating episodes 
that were a direct result of angina, fatigue, and dizziness, 
with minimal or no workload.  He also described two instances 
of loss of consciousness.  He concluded by indicating that a 
60 percent evaluation would "satisfy [his] appeal."

The Veteran has appealed the assignment of a 30 percent 
evaluation for coronary artery disease.  A 30 percent rating 
is warranted when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. 38 C.F.R. § 4.104.  In order to 
warrant a higher, 60 percent, evaluation, there must be the 
more than one episode of acute congestive heart failure in 
the past year, or; when a workload of greater than 3 METs but 
not greater than 5 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; when there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating contemplates chronic 
congestive heart failure, or workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Id.

After a careful review of the record, the Board finds the 
Veteran's coronary artery disease to be 30 percent disabling.  
Specifically, the objective evidence shows the Veteran to 
have an ejection fraction of 55 and METs of 5.50.  While the 
Board recognizes that the Veteran's disability has caused 
angina, shortness of breath, dizziness, reports of syncope 
and fatigue, without workload of lower than 3 METs, or an 
ejection fraction of 30 percent or less, a higher, 60 
percent, rating is not warranted.

The Board is aware that the Veteran is competent to assert 
that he is more severely disabled than evaluated.  However, 
we conclude that the multiple examinations prepared by 
skilled professionals are more probative of the degree of 
disability than the Veteran's assertions.

Based on the foregoing, the Board concludes that the 
Veteran's coronary artery disease, atrial fibrillation, 
mitral regurgitation, coronary artery bypass graft with valve 
repair has been 30 percent disabling throughout the period on 
appeal.  As the preponderance of the evidence is against the 
claim, there is no doubt to be resolved.   38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first question 
is whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115. 
  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  If the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  
Having reviewed the evidence, the Board finds that referral 
to Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for determination and 
assignment of an extraschedular rating is not warranted.

2.  Bilateral Heel Spurs prior to January 9, 2008

The Veteran's claim of entitlement to higher rating for 
bilateral heel spurs is an appeal from the initial assignment 
of a disability rating in October 2006.  At that time the 
Veteran's heel spurs were rated as zero percent disabling.  
In a rating decision from March 2009, the RO rated the 
Veteran's heel spurs as 10 percent disabling, effective 
January 9, 2008.  Evaluation of the claim requires that the 
Board consider the entire time period involved, and whether a 
staged rating may be warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board has reviewed the record and 
does not find that there has been a significant change in the 
disability and thus a uniform rating is warranted.  With 
regard to the date January 9, 2008, the RO, in its rating 
decision, indicated that such date was selected as that was 
the date of a VA examination during which the Veteran 
reported pain.  In reviewing the January 2008 examination, 
however, the Board notes that the Veteran reported a four 
year history of pain in his heels.  While we recognize that 
an earlier, March 2006, examination stated that the Veteran 
had no pain at rest, it also indicated that he did experience 
pain while standing or walking.  This examination report was 
somewhat inadequate as the examiner failed to confirm or rule 
out pain.  We find that it is unlikely that the appellant 
developed pain on the date of a more throughout examination.  
It is far more likely that the pain noted in 2008 was a 
continuation of the pain described in 2006.  As the evidence 
of record shows that the Veteran has, in fact, had continuous 
symptomatology, and in the absence of evidence showing that 
the Veteran's disability became worse on January 9, 2008, 
choice of such date to mark the onset of a higher level of 
disability is not supported.

For the forgoing reasons, the Board grants a 10 percent 
rating for heel spurs with heel calluses prior to January 9, 
2008.



3.  Bilateral Heel Spurs

In a rating decision on appeal, the Veteran was granted an 
evaluation of 10 percent for bilateral heel spurs, effective 
January 9, 2008.  As discussed above, the Board has extended 
the such rating to include the entire period on appeal.  
Thus, as this claim of entitlement to a higher rating is an 
appeal from the initial assignment of a disability rating, 
the claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the 
disability has not significantly changed and a uniform 
evaluation is warranted.

The Veteran ha been granted an evaluation of 10 percent 
effective August 1, 2006.  The Veteran's specific disability 
is not listed in the Rating Schedule, and in its October 2006 
rating decision, RO assigned Diagnostic Code 5299 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded by the numbers of 
the most closely related body part and "99."  See 38 C.F.R. 
§ 4.20 (2008).  The RO determined that the most closely 
analogous diagnostic code is 38 C.F.R. § 4.71a, DC 5276, for 
"acquired flatfoot."  When the Veteran was subsequently 
awarded a higher rating, the RO did so under a separate Code, 
in this case DC 5015 for "benign new growth of bones."  
Disabilities of the foot are rated under Diagnostic Codes 
5276 to 5284. 38 C.F.R. § 4.71a and the Board will consider 
these as well as all other potentially applicable diagnostic 
codes.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Under Diagnostic Code 5276 for flatfoot, a 10 percent rating, 
regardless of whether the condition is unilateral or 
bilateral, indicates it is moderate with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendon Achilles, and pain on manipulation and use of the 
feet.  A 20 percent rating for unilateral pes planus or a 30 
percent rating for bilateral pes planus requires a severe 
condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendon Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

The Board notes that Diagnostic Codes 5277, 5278, 5279, 5280, 
5281, 5282 and 5283 are not for application in the instant 
case because there has been no objective finding of weak foot 
(DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), 
hallux valgus (DC 5280), hallux rigidus (DC 5281), hammer toe 
(DC 5282), malunion or nonunion of tarsal or metatarsal bones 
(DC 5283).

DC 5284 provides criteria for rating other foot injuries.  A 
moderate foot injury warrants a 10 percent disability 
evaluation.  A moderately severe foot injury warrants a 20 
percent disability evaluation and a severe foot injury is 
assigned a 30 percent disability evaluation.  A note to DC 
5284 provides that a 40 percent disability evaluation will be 
assigned for actual loss of use of the foot. 38 C.F.R. § 
4.71a, DC 5284.

38 C.F.R. § 4.71a provides that DC 5015, under which the 
Veteran is currently rated, is to be evaluated on limitation 
of motion of the affected part, as arthritis, degenerative.  
Although no code corresponds to limitation of motion of the 
foot, DC 5271 calls for a 10 percent rating on moderate 
limitation of motion of the ankle, and a 20 percent rating on 
marked limitation.

In a pre-separation examination in March 2006, the Veteran 
reported suffering from bilateral plantar fasciitis for two 
years.  As a result of the disorder, he suffered from pain in 
the heel.  Pain occurred twice a day, lasting for two hours, 
and was localized.  Such pain could be elicited on physical 
activity, and was relieved with rest.  Pain was reported 
while standing or walking and he was functionally limited 
from participation in physical activities for long periods of 
time.  While the Veteran claimed to suffer from bilateral 
plantar fasciitis, radiological imaging was positive for 
evidence of heel spurs with heel calluses.

At a January 2008 VA examination, the Veteran reported pain 
three times a day, lasting up to two hours.  The pain 
traveled to the big toe on the right foot and was at a level 
of seven out of ten.  At rest the Veteran had no weakness, 
stiffness, swelling or fatigue.  While standing or walking 
there was also no weakness, stiffness, swelling or fatigue.  
The range of motion of the ankles were to 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  There was no 
additional limitation by pain, fatigue, weakness, or lack of 
endurance.  There was also no indication of malunion of the 
os calcis or astralgus bilaterally.  Examination revealed 
painful motion of both feet.  Pes planus was not present, nor 
was pes cavus, hammer toe, Morton's Metatarsalgia, hallux 
valgus, or hallux rigidus.  He was diagnosed with bilateral 
heel spurs.

In a statement of May 2007, the Veteran described heel pain 
with his first steps in the morning and when standing after 
prolonged sitting.

As indicated, the Veteran's disability is rated based on 
limitation of motion under DC 5015.  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In addition, when assessing 
the severity of a musculoskeletal disability that is at least 
partly rated on the basis of limitation of motion, VA is 
generally required to consider the extent that the Veteran 
may have additional functional impairment above and beyond 
the limitation of motion objectively demonstrated, such as 
during times when his symptoms are most prevalent ("flare-
ups") due to the extent of his pain, weakness, premature or 
excess fatigability, and incoordination.  DeLuca at 204-7 
(1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

After a careful review of the record, the Board finds the 
Veteran's bilateral heel spurs to be 10 percent disabling.  
The current 10 percent evaluation, under DC 5015, 
contemplates 10 percent rating on moderate limitation of 
motion of the ankle, and a 20 percent rating on marked 
limitation.  The evidence shows that the Veteran has full 
range of motion, but with pain.  Accordingly, he is entitled 
to the minimum compensable rating for the joint.  38 C.F.R. § 
4.59.

We reiterate that Diagnostic Codes 5277, 5278, 5279, 5280, 
5281, 5282 and 5283 are not for application in the instant 
case because there has been no objective finding of such 
disabilities.  We further note that a rating under 5276 for 
flatfoot is inappropriate given objective evidence that the 
Veteran does not suffer from the disorder.  38 C.F.R. § 4.71a

Finally, DC 5284 provides criteria for rating other foot 
injuries and awards moderate foot injuries a 10 percent 
disability and a 30 percent rating for severe injuries.  38 
C.F.R. § 4.71a, DC 5284.  As the Veteran's feet are not 
subject to a severe injury, a rating higher than the current 
10 percent is not warranted.

Based on the foregoing, the Board concludes that the 
Veteran's bilateral heel spurs have been 10 percent disabling 
throughout the period on appeal.  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first question 
is whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115. 
  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  If the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  
Having reviewed the evidence, the Board finds that referral 
to Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for determination and 
assignment of an extraschedular rating is not warranted.

4. Unilateral versus Bilateral Ratings of the Feet

The rating criteria for the feet are relatively unique.  Some 
of the criteria specifically contemplate unilateral and 
bilateral evaluations, where as other criteria require 
separate evaluations for each foot.  Here, the agency of 
original jurisdiction (AOJ) has selected DC 5015, which 
necessarily requires consideration of 39 C.F.R. § 4.59.  
Based upon the change made by the AOJ, we conclude separate 
evaluations are now warranted for each foot.

5.  Hodgkin's Lymphoma

The Veteran's claim of entitlement to higher rating for 
Hodgkin's lymphoma is an appeal from the initial assignment 
of a disability rating in October 2006.  As such, the claim 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the 
disability has not significantly changed and a uniform 
evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for Hodgkin's lymphoma and granted an 
evaluation of zero percent effective August 1, 2006.  The 
Veteran's Hodgkin's lymphoma is rated under 38 C.F.R. § 4.118 
DC 7709.  Under this Code, a 100 percent rating is assigned 
to Hodgkin's disease with active disease or during a 
treatment phase.  38 C.F.R. § 4.118 DC 7709.  A note to DC 
7709 provides that a 100 percent rating shall continue beyond 
the cessation of any surgical, radiation, antineoplastic 
chemotherapy, or other therapeutic procedures. Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  If there has been no local recurrence or 
metastasis, the rating is based on residuals. Id.

At a pre-separation examination in March 2006, the Veteran's 
Hodgkin's lymphoma was described as existing in the chest and 
the symptom of the disease was a large tumor.  The diagnosis 
was Hodgkin's lymphoma, status post chemotherapy and 
radiation therapy.

Monitoring medical evaluations in August 2007, August 2008 
and October 2008 showed no findings worrisome for disease 
recurrence.  In a VA examination in April 2009, the Veteran 
said he was "doing well," had no specific complaints, no 
shortness of breath, and no cough.  Physical examination 
revealed that lung fields were clear to auscultation and 
percussion.  There were no rales, no rhonchi, no wheezing, no 
evidence of adenopathy in the cervical, axillary or inguinal 
region.  The examiner opined that granuloma and scarring of 
the chest were secondary to treatment of Hodgkin's lymphoma, 
but that there was no evidence of residual lymphoma.  In a 
June 2009 addendum to his examination report, the physician 
stated that a pulmonary study was not obtained because CT 
scans had been negative for any tumor and only minimal 
granulomatous scarring was seen.  Give the lack of any 
associated symptomatology, the examiner concluded that a 
pulmonary study was not called for.  He went on to indicate 
that the evidence of record showed no residual lymphoma.

After a careful review of the record, the Board finds the 
Veteran's Hodgkin's lymphoma to be zero percent disabling.  
Hodgkin's disease is to be rated as 100 percent disabling 
with active disease or during a treatment phase.  The 
evidence does not show active treatment during the period on 
appeal.  Additionally, examination in 2009 indicates that the 
Veteran does not have compensable residuals of the disease 
and, accordingly, he cannot receive a separate evaluation 
under the Note associated with 38 C.F.R. § 4.118, DC 7709.  
The Board does recognize a finding of "minimal granulomatous 
scarring" associated with Hodgkin's lymphoma, however as 
there is no associated symptomatology, a rating is not 
warranted.

Based on the foregoing, the Board concludes that the 
Veteran's Hodgkin's lymphoma has been zero percent disabling 
throughout the period on appeal.  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first question 
is whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115. 
  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  If the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  
Having reviewed the evidence, the Board finds that referral 
to Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for determination and 
assignment of an extraschedular rating is not warranted.


ORDER

An evaluation in excess of 30 percent for coronary artery 
disease, atrial fibrillation, mitral regurgitation, coronary 
artery bypass graft with valve repair is denied.

An evaluation of 10 percent for heel spurs on each foot with 
heel calluses is granted prior to January 9, 2008, subject to 
the controlling regulations applicable to payment of monetary 
benefit.

An evaluation in excess of 10 percent for left heel spurs 
with heel calluses is denied.

A separate 10 percent evaluation for right heel spurs with 
heel calluses is granted, subject to the controlling 
regulations applicable to payment of monetary benefit.

A compensable evaluation for Hodgkin's lymphoma is denied.






____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


